Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 1 of 24

 

SHEILA ROBINSON .... SEY PR:
306.EAST.93RD.STREET ne Ey PE ba Ep

BRONX NEW YORK 10458

PLAINTIFF ,PRO SE

NAMED
DEFENDANTS ...
#1-106

THE UNITED STATES SOUTHERN DISTRICT COURT ....
AMENED COMPLAINT #1:18-CV-12233-LLS

   

 

: Payee MLD Af), “Eh del

FAVJERT ION MoeTioB® Fon Woy jg cu {2235 LES

nn ae
Gay fe od - >

PT

 

 
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 2 of 24

1.LARRY PAGE -CEO- GOOGLE,ADSENSE , YOU-TUBE-1600 AMPHITHEATER PARKWAY
,MOUNTAIN VIEW CA 94043
2. SERGEY BRIN - CEO- GOOGLE ,ADSENSE , YOU -TUBE-1600 AMPHITHEATER PARWAY
MOUNTAIN VIEW ,CA 9403 3.
MARK ZUCKERBERG - CEO EACEBOOK HACKERWAY MENLO PARK, CA 94026 _ ee

 

 

 

5. JERRY YANG - EX CEO -YAHOO- 44 LOS ALTOS HILLS CA 94022

6.MARISSA MAYER - EX CEO YAHOO,CHAIRMAN WALMART -165 UNIVERSITY PALO ALTO
,CALIFORNIA 94301

7. HANS VESTBERG-CEO OF VERIZON AND YAHOO- 226 WEST 45 TH STREET NEW
YORK, NY10036

8. JEFF BEZIO - CEQ AMAZON.COM -1200 12 TH AVENUE SOUTH SUITE 1200,SEATTLE
WA 98144

9. SATYA NADELLA- CEO MICROSOFT , BING - 1 MICROSOFT WAY ,REDMOND ,WA 98052
10. BRAD SMITH - CEO MICROSOFT , BING - 1 MICROSOFT WAY REDMOND ,WA 98052
11. GABRIEL WEINBERG - CEO GODUCKGO -20 PAOLI PIKE ,PAOLI PENNSYVANIA 19301
12. DOGPILE - GONET- ?

13. DEVIN WENG - CEO CEO EBAY,PAYPAL-2025 HAMILTON AVENUE ,SAN JOSE ,CA
95125 14.PIERRE OMIDYAN -
CEO EBAY,PAYPAL- - 2025 HAMILTON AVENUE ,SAN JOSE,CALIFORNIA ,CA 95125
15.TIM ARM STRONG - CEO -AOL -770 BROADWAY NEW YORK ,NY 10003

16. BEN SIBERMAN -CEO - PINTEREST - 808 BRANNAN STREET SANFRICISCO ,CA
94103 17. JOEY LEVIN- CEO -
ASK, IAC - 55 WEST 18TH STREET NEW YORK ,NY 10011

18. JOAN WILSON-CEO UNION SQUARES VENTURES- 915 BROADWAY NEW YORK ,NY
10010

19.FRED WILSON - CEO UNION SQUARES VENTURES-915 BROAWAY NEW YORK ,NY
10010 20. AMY
CHESHIRE- CEO HEY GORGEOUS- 270 WEST 38TH STREET NEW YORK NY 10018

21. DAVID WECHSLER-CEO HEY GORGEOUS -270 WEST 38 TH STREET NEW YORK, NY
10018

22. JASON APFEL- CEO FRAGRANCE.NET-110 PARKWAY DRIVE SOUTH, HAUPPAUGE
NEW YORK,NY 11788

23. LLOYD PARKS - CEO GORGEOUS MAGAZINE-3250 BROADWAY APT 145 NEW
YORK,NEW YORK 10027

24. MICHAEL LOGAN - CEO GORGEOQUSMAGAZINE-3250 BROADWAY APT 145 NEW
YORK,NEW YORK 10027

25. GRES MAFFEI - CEO-HSN -1 HSN STREET,PETERSBURGH ,FLORIDA 33716
26.JOHN MALONE - CEO- HSN-1HSN ST. PERTERSBURGH ,FLORIDA 33716

27. LES WEXNER - CEO- VICTORIA'S SECRET- THREE LIMITED PARKWAY ,COLUMBUS
OHIO 43230

28. DAVID MCCONNELL- OF AUSTRAILAN CEO - GORGEOUS COSMETICS

8616 LA TIJERA BOULEVARD ,LOS ANGELES ,CA 90045

29. KIM KARDASHIAN WEST- 11790 SOUTH HAMPTON CT,BEL AIR ,CALIFORNIA 90077
30. KYLE KARDASHIAN -1600 WESTAR DRIVE ,OXNARD, CALIFORNIA 93033
31..DOUGLAS MCMILLION - CEO WALMART-)702 WEST EIGHTH STREET BENTONVILLE
ARKANSAS 72716 32.KANYE WEST- 11790
SOUTH HAMPTON CT,BEL AIR ,CALIFORNIA 90077

ee
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 3 of 24

33,. HELEN GIBSON - CEO- HELLO GORGEOUS-) 1829 CORDOVA ROAD -17TH STREET

CAUSEWAY ,FORT LAUDERDALE , 33316

34.DOMENICO SOLE-CEO GUCCI-50 HARTE WAY SECAUCUS ,JERSEY CITY,NJ 21030

35. CHRIS DE LAPUENTE - CEO SEPHORA- 525 MARKET STREET ,FIRST MARKET

TOWER FLOOR 36 ,SAN FRANCISCO ,CA 94105

36. SALLY HERSHBERGER - CEO- GET GORGEOUS-25 WEST 26TH STREET 2ND FLOOR oe

 

   

 

OTE. we

37.DAVID TAYLOR - EX CEO COTY -350 5TH AVENUE ,17TH FLOOR N.Y.N.Y,10018
38.MICHELE SCANNAVINI - EX -CEO COTY - 350 5TH AVENUE ,17 TH FLOOR NEW
YORK,NY 10018

39. GORGEOUS COUTURE -CEO LTD POBOX 701 SAN MATEO CALIFORNIA 94401

40. (CEO) - GORGEOUS ANTIQUES- 467 DELAWARE AVENUE ALBANY NY 12208
41.ABIDALI NEEMUCHWATA- CEO YARDLY - 3030 1114 6TH AVENUE NEW YORK ,NY
42 . MATTHEW FARRELL- CEO VITAFUSION -500 CHARLES, EWING BLVD ,EWING N.J.
08628

43. BLAKE NORSTORM- CEO NORSTORM - 1600 SEVENTH AVENUE SUITE 2600
SEATTLE, WA 98101

44. DICK COSTOLO - CEO TWITTER- 1355 MARKET STREET SAN FRANCISCO ,CA 94103
45. BOB MARINO- CEO- CAFEPRESS - 11909 SHELBYVILLE ROAD, LOUISVILLE
,KKENTUCKY 40243

46.FRED DURHAM - CEO CAFE PRESS - 11909 SHELBYVILLE ROAD

LOUISVILLE, KENTUCKY 40243

47. ROBERT BEAVER- CEO- ZAZZLE.COM- 1800 SEAPORT BOULEVARD REDWOOD CITY
,CA 94063 48.
KEVIN SYSTROM- CEO -INSTAGRAM 200 JEFFERSON DRIVE MENLO PARK ,CA 94025

49. CEO JARED ROWE -CEO YELLOW PAGES -247 NORTH LAKE PKWY ,GA 30084

50. BOB IGER - CEO- DISNEY -500 S. BUENA VISA STREET ,BURBANK ,CA 91521

51. PETER DOCOR -PIXAR'- 1200 PARK AVENUE EMERYVILLE ,CA 94608

52. CEO-LG ENTERPRISES- 201 JAMES RECORD RD, HUNTSVILLE ,ALABAMBA, 35824
53. VILNIUS KOLIZ - CEO VOSTOK WATCHES-VYTENIO STR22 LY-03229 VILNIUS
,LITHUANIA ; EMAIL info @votok -europe.com

54. KOLIZ VOSTOC - CEO VOSTOK EUROPE WATCHES - VYTENIO STR.22 ,LT -03229
VILNIUS ,LITHUANIA +370 52 10 6342

55. JEAN PIGOZZI - CEO -(LIMOLAND APPAREL )1 WEST 67 TH STREET STE NEW YORK

iNY 10023
56. CEO-KD WAVE- LIMO APPAREL -1 WEST 67 TH STREET STE 901 NEW YORK ,NY
10023 57.CEO -

LIMO AND LIQUOR APPAREL 1HACKER WAY MENLO PARK,CA 94025

58. CEO-ZIMZILLA - 70 BLANCHARD RD BURLINGTON ,MASSACHUSETTS 01803
59.MATT WIGHAM- CEO -BIG CARTEL.COM-362 WEST PIER POINT AVENUE ,SALT LAKE
CITY , UTAH 84101

60. ERIC TURNER- CEO- BIG CARTEL.COM-362 WEST PIER POINT AVENUE ,SALT LAKE
CITY ,UTAH 84101

61.BARRY NEWSTEAD - CEO RED BUBBLE/TEE PUBIC- 111 SUTTER STREET 17TH
FLOOR ,SAN FRANCISCO,CA 94104 62.
MARTIN HOSKING - CEO RED BUBBLE/ TEE PUBLIC- -111 SUTTER STREET 17TH FLOOR
SAN FRANCISCO ,CA 94104

63.MARK ECKO-CEO -(ECKO CLOTHING TM )501 WEST 38TH STREET N.Y.,NY 10018

64. CEO- LIMO SUN - GAOSHA INDUSTRIAL COMPLEX BUILDING ,2A Z HONGCUN

fos.
7 % %
4
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 4 of 24

STREET ,PANYU ,DISTRICT GUANGZHOU CHINA 511400

65. CEO -(GORGEOUS GIRL COSMETICS CEO )- 6776 SOTHWEST FREEWAY #530

HOUSTON TEXAS ,77036

66. PENNY PRITZER- (EX EMPLOYEE DEPT COMMERCE ) 300 N. LASALLE STREET

SUITE 1500 ,CHICAGO, ILLINOISE
___ 67. REBECCA BLANK ( EX EMPLOYEE DEPT COMMERCE) -161 BASOM HALL 500 a a

RCO EE SO EEE

68. WILBUR ROSS -( CEO/EMPLOYEE- COMMERCE DEPT ) HERBERT C. HOOVER
BUILDING ,1401 CONSTITUTION AVENUE ,NW, WASHINGTON DC 20230
69.. MICHAEL BLOOMBERGE -( EX MAYOR NYC )731 LEXINGTON AVENUE ,NEW YORK,NY
10022
70.KATHLEEN SHEEHAN - (ALBANY, NY MAYOR ) 24 EAGLE STREET ALBANY ,NY
12208 .
71.ROBERT SEARS ( ALBANY NY EX POLICE CHIEF ) 165 HENRY JOHNSON BLVD
ALBANY ,NY 12210
72.STEVEN KROKOFF -2006 HERITAGE WALK ,MILTON ,GA 30004 (ALBANY NY EX -
POLICE CHIEF)
73.BRENDAN COX ( ALBANY NY EX POLICE CHIEF ) 165 HENRY STREET ALBANY NY
12210
74. DERRICK SCHULTZ ( ALBANY NY ) POLICE OFFICER - 165 HENRY JOHNSON BLVD
12210
75. KURT VAN WAGENEN - CEO -TECH VALLEY-FIRST LIGHT - 41 STATE STREET
ALBANY NY 12207
76.TOM KEPPLER- (EX-LANDLORD )588 ELM AVENUE , SELKIRK ,NY 12158
77. SCOTT WAGNER-CEO -GO DADDY.COM - 14455 N. HAYDEN RD, SUITE 226
SCOTTSDALE,ARIZONIA 85260
78.SEAN MORIARTY- CEO ENOM - 58808 LAKE WASHINGTON BLVD ,NE 300 KIRKLAND
WA 98033
79. ELLIOT NOSS -CEO ENOM 5808 LAKE WASHINGTON BLVD , NE 300 KIRKLAND ,WA
98033
80.DAVID BROWN -CEO NETWORKSOLUTIONS - 12808 GRAN BAY PARKWAY
JACKSONVILLE ,FLORIDA 32258
81. JAMIE DIMON- CEO CHASE BANK- 270 PARK AVENUE FLOOR FLOOR 12 NEW YORY
iNY 10017
82. CEO- NAME.COM- 414 14TH STREET #200, DENVER,COLORADO 80205
83. CEO- NAMESILO.COM-1300 E. MISSOURI AVENUE ,SUITE 110 PHOENIX ,ARIZONIA
85014
84. JEFF BERRY- CEO - HUGEDOMAINS.COM 2635 WALNUT STREET DENVER
,;COLORADO 80205
85. ANDREW BERRY CEO HUGEDOMAINS.COM - 2635 WALNUT STREET DENVER
,;COLORADO 80205
86. TODD HAN-CEO- DYNADOT,LLC- PO BOX 701 ,SAN MATEO,CALIFORNIA 94401
87.CEO-DROPCATCH.COM -2635 WALNUT STREET ,DENVER COLORADO 80205
88.(CEO) -FASTDOMAIN.COM-1500 N PRIEST DR,SUITE 200 TEMPE ,ARIZONIA 87281
88.CE0-ASICO TECHNOLOGIES- EMAIL;sales@ascio.com
89. JEFF FOX -CEO OF HOSTGATOR / ENDURANCE INTERNATIONAL -10 CORPORATE
DRIVE ,BURLINGTON MA 01803
90.ELLIOT NOSS - CEO OF TUCOWS -5808 LAKE WASHINGTON BLVD NE #201 KIRKLAND
WA 98033

     

/,,
ie

/O Ww

Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 5 of 24

91. ROB VILLENEUVE-CEO- REBEL.COM-EMAIL; ABUSE@REBEL.COM
92. CEO- 123 REG LIMITED -EMAIL; 123REG@portland.communications.com.Address;- (CEO)
123 REG, THE SHIPPING BUILDING,OLD VINYL FACTORY,252-254
BLYTHRORB,MIDDLESEX,ENGLAND UB31HA
93 CEO-NAMESAY LLC- 2635 WALNUT STREET DENVER COLORADO 80205
94. SCOTT WAGNER- CEO- WILD WEST DOMAIN- 14455 NORTH HAYDEN ROAD. SUITE 226 es

 

 

95, BRUCE V WINN- CEO CSC CORPORATION 251 LITTLE FALLS DRIVE WILMINGTON ,DE
19808

96. ACHIM WEISS-CEO-1 AND 1 INTERNET AG- 701 LEE RD. SUITE 300 CHESTERBANK PA
19087

97 kawada adams-Superintendant of ALBANY NEW YORK SCHOOLS. -1 academy park
albany new york 12207

98. SEAN REILY-CEO -LAMAR ADVERTISING- 5321 CORPORATE BLVD,BATON ROUGE,LA
70808

99. COREY STEMP - CEO-CHOOSEHAPPYCLOTHING.COM -222 WEST KENNEWICK
AVENUE KENNEWICK WA 99336

100. KATIE STEM-CEO CHOOSEHAPPYCLOTHING.COM -222 WEST KENNEWICK AVENUE
KENNEWICK WA 99336

101.WALKER WILLIAMS -CEO -TEE SPRING -3 DAVOL SQ STE B200 PROVIDENCE RI
02903 102:

7 -EVANS CLAYTON -CEO -TEE SPRING -3 DAVOL SQ STE B200 PROVIDENCE RI 02903

103.MARC ECKO- CEO ECKO APPAREL-501 WEST 38TH STREET NEW YORK,N.Y.10018
104.JURGEN STARK -CEO TURTLE BEACH COMPANY-11011 VIA FRONTERA SUITE A
SAN DIEGO,CA 92127

105. ADENA FRIEDMAN - CEO NASDAQ _ -1 LIBERTY PLAZA -165 BROADWAY NEW YORK
N.Y. 10006 106---~

~SHERGFANG CHEN -CEO- EB- FRAGRANCE/EAST-B CORP/CHOOSE FRAGRACES -1135
WESTMINSTER AVENUE,ALHAMBRA ,CA 91803

 
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 6 of 24

ci eeeetsenetsteeees JURISDICTION AND VENUE

1.The court has subject matter jurisdiction over this action pursuant to 18USC 1964..
2.TheVenue is proper in this district pursuant to 18 USC 1965 and 28usc1391 because plaintiff
resides in this district and in New York ,defendants is subject to personal jurisidiction in this
judicial district , is targeting and defrauding _ plaintiff and plaintiffs brand trademark companies
and Product lines in new york , from other states,and in new york which enjoins the

 

-be- ser Jed in-an a ali iD. he : — « seen .

 

 

this district court that “has subject

Leen eect eee e teen e Een ede Ecc edd ca dete tte ed cat dee dadeescaaeeescteeeecenarereccitteesninieeessnniatesees STATUE OF
LIMITITATIONS....00 ee Plaintiff also alledges of not discovering the
fraudulent schemes by the named defendants until 2015,in which the defendants are suppose to
be, accredited search engine providers,emailing plaintiff to subitt domain into their computer
server blast engines to get traffic,to conceal that they where actually diverting and collecting profit
from the activity. US A law officials, officials from the intelligence agencies did not contact the
public of the ponzi like scam by named defendants ,and has acted as protection rackets for
them,allowing the conduct, The named defendants had continued the conduct on to plaintiffs other
brand trademarks in the similar manner in which plaintiff was able to discover in 2015,the pattern
and method of the defendants using their computer servers as a access device to defraud plaintiff
and use trade secrets of brand companies and product

vee c de eeeeeeeseeneeeeetieeeesteeeenttaeeeetteesegeas INTRODUCTION
Plaintiff is a native New Yorker moving to New York in 1975,from Conniecut at 11 years old.
Plaintiff worked at age 18 from 1982-1998 ,in Hauppauge New York,Deer Park New York
,Farmindale New York Melville New York manufacturing assorted products including
toys,apparel,cosmetics, in many factories including Cosmetic Giants DELL LABS and ESTTEE
LAUDER. Plaintiff in 1997 in Mastic New york — started,named and formed as a sole proprieter
brand name company business GORGEOUS JEANS INTERNATIONAL TM Plaintiff filed a
DBA business certificate and formed full brand name product line of
streetclothes,cosmetics,fragrances magazines,footwear,swimwear food products,and online
matching domain brand name in 1998 www.gorgeousjeans.com .Plaintiff formed the company in
the dot com boom ERA , to generate millions of dollars in profit and advertised nationwide 24/7
the online website www.gorgeousjeans.com plans to go public, marketing ,to gain stockholders
attention.Plaintiff automatically obtained common law trademark rights in 2003 after 5 years of
forming and upon information and belief obtaining famous trademark rights as other brand
companies in 2003-2019.Plaintiif formed 2 other companies in 2013 ,INSIDE LIMOS CLOTHING
TM ,and HERE -DEAR INTERNATIONAL TM,CHUONG OO CHOOSE ,FRANKIE SALLY ,_ with
full product lines, and registering matching domain names of the High quality brand
companies..There was no other product line with similar,as of incorporating plaintiffs brand
trademark names. plaintiff..is the first to use in commerce and are of plaintiffs intellectual property
rights worth billions of dollars in commerce in which plaintiff has sole rights and usage.
cee cede cca tect et cnceecate eee ceeeeeeeeeeeeecneneeeeeeeneenennnneneees Named defendants cyberstalked /stalked/ and or
participated in multiply racketeering/fraudulent activity to obtain plaintiffs brand company /and or
companies and product lines in unfair trade practices,;common law _ trademark
infridgement,cyberstalking/stalking,racketeering in violation of RICO. . Defendants/from
austrialia/california/washington state/kentucky/and new york city cyberstalked/stalked plaintiffs
New York brand trademark company/and or companies after seeing online company and
intentionally caused plaintiff and plaintiffs brand trademark company /and or companies damages
in loss profits loss profits as other brand trademark companies and nation wide corrective
advertising damages,and relocation damages. Plaintiff is the founder of named brands ,which are
high end designs that can generate plaintiff and plaintiffs company millions to billions of dollars
in profit,profit as other brand companies.There is nothing frivilous,or baseless,or no merits
 

 

Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 7 of 24

about,being allowed to profit millions to billions of dollars off own company, ceasing and
deceasing anyone else from usage,or collecting un just profit,or suing for intentional damages to
plaintiffs brand trademark company/and or companies and product line in which piaintiff ,jnas the
right with out abuse of process or arbiturary predjudice, One or more of the named defendants
have a pattern of similar conduct to other company/and or companies and counterfeiting /selling
others brands and plaintiff is suing all named defendants and state a claim under the ie for

 

 

P(aybyeydy
2. “COMMON. LAW. TRADEMARK. INFRIDGEMENT, UNFAIR COMPETITION, FALSE
DESIGNATION OF ORIGIN, OF THE LANHAM ACT 43a1125

3.STALKING/CYBERSTALKING. .UNDER.2261(A)(B)

4.DEPRIVIATION.OF.RIGHTS. UNDER. 18USC241,18USC.242
5.FRAUD..UNDER.USC1064..43(a)1125.

6. CYBERSQUATTING.under. ANTICYBERSQUATTING. act. 1996.43A1125.00000 eee
CEE EEE EEE EEE EEE EEE EEE coe eee te tn rnnnnies Defendants did commit 2 or
more predicate offenses in a manner in which they calculated and premeditated intentionally ,and
intentionally to threaten continuity of wide spread racketeering activity which affect interstate
and foreign commerce .

ce -~ 1. upon
information and belief and evidence defendants #1,2,3,4,5,6,7,8,9,10,11,12,15,17, are the Ceo's
of the enterprises.yahoo, msn, google, bing, go duck go ,ask, you tube, facebook and computer
programmers. In as early as 2004,and 2010 at various times and continuing , named defendants
at their place of businesses , targeted,cyberstalked,stalked plaintiffs online company acting in
concert and used their business as a criminal business enterprise computer, computer servers
internet as a access device. to defraud plaintiffs brand trademark GORGEOUS JEANS
INTERNATIONAL TM .Defendants intentionally and knowingly inserted thousands to millions of
other businesses that they solicited to place in the online search of plaintiffs online company
GORGEOUS JEANS INTERNATIONAL TM ,www.gorgeousjeans.com in their computer servers
to defraud plaintiffs brand trade mark company and collect profits off plaintiffs brand trademark
company name Defendants used emails to contact plaintiff as helpful accredited search engine
providers of dot com businesses to get traffic by plaintiff injecting company domain
www.gorgeous.com into their blast engines,to conceal that the defendants were actually
defrauding plaintiff and plaintiffs brand trademark company.Defendants solicited, ,and collecting
profits from thousands to millions of other businesses knowingly and intentionally to divert
online traffic and profit away from plaintiffs online company to themselves ,in unfair trade
practices,common law trade mark infridgement false designation of origin,fraud,computer
fraud,wire fraud,mail fraudjsscheme to  defraud,cyberstalking,stalking,interference — with
commerce, racketeering ,violating and in violation of RICO (a) collecting and /or receiving income
derived from a pattern of racketeering activity.(o) Maintaining and /or controling a business
engaged in racketeering activity (c)conspiracy to engage or participate in a RICO enterprise
engaged in racketeering.Named defendants conduct appears to be of one or more that
conspired to harm plaintiff over brand trade mark company/and or companies and product line in
violation of extortion under the hobbs act.SEE EXTORTION SEE 43a1125 common law
trademark _infidgement,false designation of origineconomic espionage,unfair trade
practices, 18USC 1029, 1030, 1343, 1341,1346,1951,1961, 18
USC183CYBERSTALKING/STALKING 2261(a)(b), SEE RICO 1961-1962(a)(b)(c)(d)
2.The same named defendants # 1,2,3,4,5,6,7,8,9,10,11,12,15,17,in as early as 2004,2010 and
continuing,continued schemes to defraud plaintiff,in furtherance ,again used their businesses as
a criminal enterprise and computer servers as a acess device to create online search pages of
plaintiffs product line GORGEOUS JEANS INTERNATIONAL TM to divert commerce to plaintiffs
online company. Named defendants conspired co-defendants to intentionally and knowingly
and fraudulently inject the multiply similar /as offincorporating cyber sqatted domains of co

AS

poo
4
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 8 of 24

defendants into their created online search pages on their computer servers of plaintiffs brand
trademark GORGEOUS JEANS INTERNATIONAL TM and product line . The acts of mass
businesses with identical company brand trademarks of plaintiffs company appearing online
where not isolated incidents of different businesses and individuals with the same company
ideas at the same time but of the named organized defendants using their computer servers as
a access device to to manipulate and defraud online commerce and profits to plaintiffs brand

 

~trademark.compan ORGEQUS AN N RNATIONA Mand--progu PG PL PFA VE EA OG ons

 

     

= practices:commonlaw=tr rea false—designation of origin. wire -fraud:mai————
fraud, scheme to defraud, traficing in counterfet goods, interference with
commerce,cybersquatting,cyberstalking stalking, computer fraud, economic espionage

,racketeering in violation of RICO (a) collecting and receiving income derived from a pattern of
racketeering(b)Acquisition and maintainance,and control of a enterprise engaged in racketeering
activity SEE 43a1125,18USC1343, 1341 ,1346,18USC2320,18USC
183,18USC1951,18USC1029,1030,18USC1961SEE RICO 1961-1962 (a)(b)(c)(d)
3.Upon information and belief and evidence ,and plaintiffs discovery in 2015 defendant #6
marrisa mayer the ex ceo of search engine company yahoo in as early as 2004 at place of
business targeted, and participated in acts to defraud plaintiffs company brand trademark and
cosmetic trademark product line,using the computer servers at yahoo as a access device to
defraud plaintiffs company. Defendant #6 as ceo of yahoo knowingly and intentionally interfered
with commerce to plaintiffs interstate website , injecting thousands to millions of other companies
in yahoos computer servers in the online searches of plaintiffs online website
www.gorgeousjeans.com to divert commerce away from plaintiffs website
www.gorgeousjeans.com to intentionally cause a false designation of origin, and then collect
income and payments from the a fraudulent ctivity and investing the income back into the yahoo
business.In 2015 defendant #6 left employment at yahoo and as chairman of walmart ,
defendant and walmart CEO defendant # 31 conspired to scheme to defraud plaintiff and
plaintiffs brand cosmetic product line GORGEOUS JEANS INTERNATIONAL TM-
FLAMBOYANT FRAGRANCES and COSMETICS with co defendant #28 David Mcconnell . The
named defendants are all in association with one another which enjoins them , intentionally and
knowingly and fraudulently manufacturing and selling in commerce the as of and incorporating
brand trademark cosmetic line of plaintiffs brand trademark cosmetic line GORGEOUS JEANS
INTERNATIONAL TM -FLAMBOYANY FRAFRANCES and COSMETICS on line at walmarts
,and norstorm stores,obtained fraudulently by cyberstalking/stalking/economic espionage and
cybersquatting/infridging on plaintiffs brand trademark,using the internet and mails in furthernce
of their schemes, in unfair competition ,common law trademark infridgement,cybersquatting,
interference with commerce,wire fraud, mail fraud scheme to defraud, trafficing in counterfeit
goods,economic espionage, racketeering, in violation of RICO (a) collecting and receiving income
derived from a pattern of racketeering activity (b) maintainting and controlling a enterprise in a
pattern of racketeering activity (c) participating in a RICO enterprise (d) conspiracy to engage in a
pattern of racketeering activity
SEE.1343,18USC1341,18USC1346, 18USC2320,18USC183,11961 SEE 43a1125,18 USC
1951, 2261(a)(b) 18USC 8USC1961-1962 (a) (b) (c)(d) e corrective advertising damages. SEE
1341,1343, 1346,

4..Upon information and belief and evidence and plaintiffs discovery in 2015 and continuing in
as early as 2004 defendant # 28David Mcconell of austraila seen plaintiffs online nation wide
advertisement of going public ,and stalked plaintiffs usa company from austraila. Defendant #28
knowingly and intentionally cyber sqatting the domain name of plaintiffs company brand
trademark ,and cosmetic product line GORGEOUS JEANS INTERNATIONAL TM -
FLAMBOYANT FRAGRANCES-COSMETICS, registering in 2004 www.gorgeouscosmetics.com
in violation of the 1999 Anticybersquatting act .. Defendant #28 knew that plaintiff was based in
new york,and new jersey area and went out west to california to avoid and conceal plaintiff
detection of defendants scheme to defruad. plaintiffs New York based company brand trademark
and cosmetic brand trademark product line.Defendants #29 Kim Kardashian west and
defendant #30 Kyle kardashian conspired to intentional cause a false designation to plaintiffs
cosmetic brand ,making nation wide internet videos with co-defendant in about 2009 to
sabotaging _ plaintiffs brand in which they where and are competitors with their own cosmetic

a
Boe ‘,
(OTN

 
 

Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 9 of 24

brand . Defendants used their celebrity to intentionally promote co-defendant from austraila who
was from austraila in california fraudulently using plaintiffs brand trademark comany name and
cosmetic brand trade mark. Their participation in aiding defendant #28 in fraudulently defrauding
plaintiffs brand trademark product line enjoins them,in the racketeering activity,in which they
intentionally participated out of malice for plaintiffs brand as competitors. A search online would
reveal that plaintiff is the founder and owner of the gorgeous cosmetic brand with the formation of

2ORGEOLUS JEANS INTERNATIONAL TM.

 

 

david mcconnell from austraila also went to several u.s states except ni new york,knowing plaintiff
resided,and conspired with co defendants #31,#35,#43,#6 to sell plaintiffs brand trade mark
cosmetic product line in their stores,and online stores using the internet and mail delivery in
furthurance of their schemes to defraud plaintiff and plaintiffs product line .The named defendants
association.with.one.another.enjoins. them.Defendants # 6,28,29,30,31,35,43,conspired with
search engine co defendants # 1,2,3,4,5,6,7,8,9,10,11,12,15,17, to cause a false designation of
origin by using the of co defendants computer servers ,who created a separate search page of
gorgeous cosmetics. Defendant# 28 claim to have started the brand gorgeous product line in in
australia.,in which defendant actually was using brand name ACADEMY. Defendant.came to the
usa after 1997,when plaintiff formed GORGEOUS JEANS INTERNATIONAL TM ,and was
operating a company called The Acadamy,and traveled back and forth to California and
austrailia claiming ownership of plaintiffs company brand cosmetic line and trademark brand
identity name in economic espionage, unfair trade practices, cybersquatting,false designation of
origin,cyberstalking,stalking,wire fraud,mail fraud, Interfering with interstate and foreign
commerce, trafficing in counterfeit goods, racketeering, in violation of
RICO. SEE.43a1125,18usce183,2261

(a)(b), 18USC1341,18USC 1343, 18USC 1346, 18USC1951,2320,18USC1961-1962(a)(b)(c)(d)

5.. Upon information and belief,and evidence defendant #33 HELEN GIBSON _in as early as
20012 and continuing and upon discovery in 2015 and in 10 calendar years defendant # 33
participated in schemes to defraud plaintiff and plaintiffs company brand trademark product line .
Defendant #33 started a hair salon HELLO- GORGEOUS at unknown date , a investigation by
plaintiff of start up dates, online are falsified,altered,and tampered, including registration dates of
domain registration date on go daddy showing 1997.Go da daddy.com was not a domain
registra,1997 .Network solutions was the only registra.Posts online call company a scam
company. Dates on the wayback websites with hello gorgeous are altered to appear that
defendant sold cosmetic line .Defendant #33 intentionally tried to conceal that defendant never
sold any gorgeous products before plaintiffs 1997 company or even possible registered the
domain as recorded online with go daddy.com before plaintiffs registered 1998 domain
www.gorgeousjeans.com with networksolutions. com .Defendant #33 conspired with search
engine defendants# 1,2,3,4,5,6,7,8,9,10,11,12,15,17, in a scheme to defraud the product line
brand trademark from the plaintiff. Defendant #33 and Hair Salon Hello Horgeous have 0 prior
use ever of a gorgeous product line before plaintiff formed the 1997 company brand name
GORGEOUS JEANS INTERNATIONAL TM and full product line and matching brand name full
product line . Defendant #33 sold full or part ownership to possible co- defendants and
associates possible law enforcement agents or ex law enforcement agents,in.whicg defendants
discovery will reveal.ownerships and start up dates .of company .Plaintiff has received stalking
like incidents and bias unequal treatment from law enforcement and public officials in which
plaintiff has.probable cause to believe are participants.in multiply. of schemes to defraud
plaintiffs companiy GORGEOUS JEANS INTERNATIONAL TM and other brand trademarks
formed by plaintiff . Defendant #33 franchised salon claims to be non profit .In 2012 and is
actually selling infridging and counterfeit goods as of /similar of plaintiffs brand trademark for
profit... Defendant # 33 conspired with search engine defendants
#1,2,3,4,5,6,7,8,9,10,11,15,17,which enjoins defendant #33 in the complaint,racketeering activity,
to use co- defendants computer servers as a access device to intentional and knowingly insert
Defendant.433 HELLO GORGEOUS product line of apparel,cosmetics,fragrances,in separate
created pages in search on co defendants# 1,2,3,4,5,6,7,8,9,10 computer servers in search of
plaintiffs product line of apparel,cosmetics,fragrances,in unfair competion,and infridging on
plaintiffs brand trade mark GORGEOUS JEANS INTERNATIONALTM,and product lines.

 

romoted nation.-wideonline
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 10 of 24

Plaintiff did not know of the salon existed until a news report about person being called Vinny
Gorgeous owning a_ franchised hello gorgeous salon and went to jail in 2013.
Defendant# 33, in as early as 2012 and continuing cyber stalked plaintiffs online company and
created domain name shop hello gorgeous.com to compete with plaintiff brand trademark in
unfair competion,manufactured and started selling gorgeous product line items of plaintififfs
gorgeous product lineto cause a false designation of origin. Plaintiff advertised 2015-2018 plans

   

FOF O-Ca [NO ROTEL OMIA % ato feck H. NA 2h OS rencan reo ered. a Ae. aGe aa

 

designation of origin,after seeing olaintiffs 2 2015- 5018 website to form a casino after going
public. Defendants motives are about the plaintiff taking company public,and fraulently.obtaining
the intellectual property rights of plaintiffs and product line that is essential to taking public and
stockholders investing . .Defendants hello gorgeous salon,motives are to take hello -gorgeous
pubic, has no bases for huge profits to take their company public,. Investors would not invest in
a hair salon in which does not create enough revenue, they have never advertised to take
company public. The named defendant#33 conspired to obtained the intellectual property rights
of plaintiffs intentionally infridging on plaintiffs brand trademark product line, in unfair trade
practices,and causing a _ false designation of  origin,trafficing in counterfeit

goods, wire. fraud, mail.fraud, scheme.to.defraud,cyberstalking, stalking, racketeering ,interfernce
with interstate commerce,economic espionage, in violation of RICO.SEE.
43a1125,18USC1343,18USC1341,18USC1346, 18USC2320,2261(a)(b),18USC 1961-1962
(a)(b)(c)(d)

6.Upon information and belief and evidence named

defendants#27 ,32,34,35,37,38,41,42,43,43,44,45 46,47,48 50,52,53,54,101,102,103,106106,108
108 are competitors of plaintiffs with their own brand name company.Defendant.participated
with co defendants 1,2,3,4,5,6,7,8,9,10,11,15,17, in schemes to defraud one or more of plaintiffs
company and /or companies and product line GORGEOUS JEANS INTERNATIONAL TM
INSIDE LIMOS CLOTHING TM,HERE- DEAR’ INTERNATIONAL TM,CUONG OO
CHOOSE,FRANKIE SALLY INTERNATIONAL TM . Named defendant #106 Shergfan Chen
intentionally derived plaintiffs brand through fraud and created the fragrance line of plaintiffs
brand trademark conpampany and fragrance line chuong oo choose selling the fragrance brand
in 99 cent stores from california in which defendants are based.The named defendants as
competitors ,created similar /as offinfridging counterfeit goods of plaintiffs brand trademark in
unfair trade practices,common law trade-mark infridgement,false designation of origin. The named
defendants targeted, cyberstalked/ stalked plaintiffs brand products and fraudulently created as
of/similar/incorporating products and used co-defendants computer servers , the internet and mail
receiving services in furtherance of their scheme to colect profits derived from a pattern of
racketeering,to defraud plaintiff, in economic espionage,wire fraud,mail fraud, interference with
interstate commerce, trafficing in counterfeit goods, ,racketeering in violation of RICO(a) collecting
income deprived from a pattern of racketeering (b) controlling and maintaining of a business
enterprise engaged in a.pattern of racketeering (c) participating in a RICO enterprise
(d)conspiracy to engage in a RICO enterprise. SEE 43a1125,2261(a)(b) ,18USC
1343,18USC1341,18USC1346,18USC 2320,18USC183, SEE 1962 (a)(b)(c)(d)
7.Upon information ,belief and evidence and upon plaintiffs discovery in 2015-2018 in as early as
2004 and continuing the named domain registra's
defendants#77,78,79,80,82,83,84,85,86,87,88,89,90,91,92,93,94,95,96 cyberstalked plaintiffs
brand trademark company /and or companies,obtaining plaintiffs trade secrets and knowingly
and intentionally used their computer servers as a access device to intentionally and knowingly
register multiply cybersquatted domain names of plaintiffs brand trademark /and product line in
violation of the 1996 cybersquatting laws. The defendants —used their business as a criminal
enterprise and used their computer servers as a access device ,internet and mail in
furtherance.One or more of the defendants created and formed shell companies of plaintiffs
brand trademark company/and or companies and product line and sold counterfeit goods of
plaintiffs .The defendants than conspired with computer search engine co-defendants
#1,2,3,4,5,6,7,8,9,10,11,12,15,17, to place the cybersquatted domain names in co defendants
computer servers to cause a false designation of plaintiffs brand trademark company /and or
companies and product lines. The defendants used the internet and mail in furtherance of their

 
ere OO. AbD MOS Ac

Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 11 of 24

scheme to defraud plaintiff,in unfair competion,;common law trade mark infridgement false
designation of origin ,wire fraud,mail fraud,economic espionage,trafficing in counterfeit
goods, cyberstalking/stalking, racketeering. in.violation.of. 1996 .ANTICYBERSQUATTING LAWS
16USC1125,and. RICO (a)collecting income derived from a pattern of racketeering
activity(b)maintaining a business engaged in a pattern of racketeering activity. (c) participating in
a enterprise engaged in racketeering activity (d) conspiracy toengage in a RICO enterprise SEE

 

 

 

8.upon information and belief and evidence ‘and plaintitt discovery. in 2016, in as ee as 2016 ,

same search engine defendants #1,2,3,4,5,6,7,8,9,10,11,12,15,17 continued cyber stalking
plaintiff and plaintiffs other brand trademark company land or companies and product lines
INSIDE LIMOS CLOTHING TM , HERE DEAR INTERNATIONAL TM,CHUONG OO CHOOSE
INTERNATIONAL TM,FRANKIE SALLY INTERNATIONAL TM in the same _ paitern obtaining
and soliciting and selling plaintiffs company brand trade secrets . Defendants used their business
as a criminal enterprise and computer servers as a access device to again interfere with
commerce to plaintiffs online websites. Named defendants removed plaintiffs 2016 online
website www.insidelimosclothing.com from the search of plaintiffs own online company ,and in
a continued pattern, solicited and injected thousands to millions of other companies in the search
of plaintiffs online website .to divert traffic and profits away from plaintiffs online company and
collect and receive profit to themselves .Defendants would place plaintiffs website back in their
computer servers when they think plaintiff was watching,and then remove from their computer
servers when they thought plaintiff was not. One or more of the defendants conduct is consisted
of related incidents to cause harm to plaintiff to obtain the brand trademark company/or
companies and product linesin violation of the hobbs act1951. Named defendants are in
association with one another,in the fraudulent acts that enjoin them.in in unfair trade

practices,common law trade mark infridgement, false designation of
origin, cyberstalking,stalking,economic espionage interference with interstate
commerce,computer fraud, wire fraud,mail

fraud, scheme.to.defraud,racketeering,in.violation.of. RICO.(a).collecting.income
derived.from.a.pattern.of. racketeering. activity. (b)maintaining of a enterprise in a
pattern.of.racketeering..activity.(c)participation in a racketeering enterprise (d) conspiracy to

conduct a RICO enterprise SEE.
43a1125,2261(a)(b), 18USC183, 18USC1951 1343, 18USC1341,18USC1346,18USC
1029,18USC1030 SEE RICO 1961-1962 (a)(b)(c)(d)

9. Named defendants#50 #51 CEO of Disney and Pixar knowingly and _ intentionally obtained
the name INSIDE OUT through fraud,and economic espionage ,and used in a 2015 computer
movie INSIDE -OUT similar as of plaintiffs company brand trademark INSIDE LIMOS
CLOTHING TM .The defendant#50 ,#51 are all associates and investors of co-defendants
#1,2,3,4,5,6,7,8,9,10,11,12,15,17, which enjoins them in the complaint.Discovery will further
revel the associations.Defendants #50,51 started manufacturing and selling a apparel line of
sublimation clothing similar as of plaintiffs sublimation apparel on co defendants#3,8,13,14,
computer servers and websites using co- defendants#1,2,3,4,5,6,7,8,9,10,11,12,15,17 computer
servers , internet and mail receiving services to collect income derived from the pattern of
racketeering activity. The defendant #50,#51, 2015 movie INSIDE OUT title has no bases as a
title, defendant #50,51 have never had a flashy clothing line,in which was derived from plaintiffs
unique flashy high-end style,in which plaintiff is the first to form a INSIDE CLOTHING LINE and
LIMO /LIMOUSINE LINE of products.,in which are the intellectual property rights of plaintiff,who is
entitled to sole usage in commerce.The named defendants obtained fraudulently to clone disrupt
and sell the identity product brand trademark line of plaintiffs company INSIDE LIMOS
CLOTHING TM. Defendants name INSIDE OUT,and clothing apparel ,and product line was
derived from a pattern of cyberstalking, frudulent racketeering activity against plaintiff and
plaintiffs brand trademark companies, in un fair trade practices,economic espionage,
cyberstalking,stalking,common law trade mark infridgement,faise designation of origin, trafficing
in counterfeit goods,computer fraud,wire fraud, mail fraud,scheme to defraud,in violation of RICO
(a) income derived from a pattern of racketeering activity (b)maintaining a enterprisein a pattern
of racketeering activity(c) participating in a RICO enterprise (d) conspiracy to violate RICO SEE
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 12 of 24

43a1125,18USC183,18USC

1029,18USC1030,18USC1341,18USC 1343, 18USC1346,18USC2320,2261(a)(b).SEE RICO
1961-1962 (a)(b}(c)(d) ;
10.Upon information and  obelief and evidence around 2018 defendants
#3,6,8,13,14,16,22,25,26,31,44,45,46,47,48,58,59.60,45,46,47,61,62,used their websites,and
computer servers to cyberstalk and harrass plaintiff and brand trademark companies .The

Aamed.actendan onspired iO--Se Mania an-counterteit--prod apparel-ang-prod

 

 

 

  

i otier brands -as-ot
‘cloned/similar/incorporatinafinfridged/ fraudulently derived from cyberstalking/ stalking plaintiffs
brand trademark company /and or companies and product line and use the internet and mail to
collect the profits. The named defendants #45,#46 #47 received investments from named search
engine giants defendants # 1,and #2 to manufacture and sell counterfeit goods /as offsimilar
incorporating plaintiffs brand trade marks,and product lines.Discovery from the defendants would
reveal the other defendant investors, which enjoins them all in this racketeering complaint.One or
more of the defendants conduct is to harm plaintiff,(including posting a threatening t-shirt
designs,with a hearse car,etc ) to obtain plaintiffs brand trademark,and product lines in violation
of the hobbs act.. The defendants used income derived from the racketeering activity to
manufacter,and sell counterfeit goods of plaintiffs trademark brand company /and or companies
and product lines and collect profits in violation of RICO (a) collecting income derived from a
pattern of racketeering activity (b) maintaing and controling a enterprise in racketeering activity
(c) participation in racketeering activity(d) conspiracy to violate RICO. The named defendants
#45,46, used the computer servers of co-defendants who cyberstalked plaintiffs brand trademark
company and conspired to defraud plaintiff and plaintiffs t-shirt apparel line ,and use the internet
and mail services to collect profits off plaintiffs brand trade mark T-shirt apparel jine in unfair
competition ,common law trademark infridgement,false designation of origin ,cyberstalking,wire
fraud,mail fraud ,scheme to defraud,computer fraud,economic espionage,racketeering. .SEE 43
ai125, 15usc1125,18USC 1343, 18USC1341,18USC1346, 18usc2320,18 USC1951,2261(a)(b)
SEE RICO 1961-1962 (a \(b \(c)(d)

11.Upon information ,belief and evidence ,defendant # 55JEFF PIGOZZI and #56 KD WAVE
cyberstalked plaintiffs brand trademark INSIDE LIMOS CLOTHING TM and schemed to defraud
plaintiffs brand intentionally and knowingly forming a similar apparel line,and falsifying start up
dates to intimidate plaintiff and plaintiffs company, using the internet and mail to post for sell
limo apparel of plaintiffs brand trademark on co-defendants #3, computer servers facebook to
collect and receive profits, in unfair competition ,common law trade mark
infridgement,cyberstalking,economic espionage, wire fraud,mail fraud,scheme to
defraud, racketeering in violation of RICO.(c) (d) SEE 43a1125,18USC
183,18USC1341,18USC1343,18USC1346,2261(a)(b). SEE RICO 1961-1962  (a)(b)(c)(d)
12.Upon information and belief ,evidence defendants#32KANYE WEST and #57 LIMOS AND
LIQUOR schemed to defraud plaintiff and plaintiffs company INSIDE LIMOS CLOTHING TM .
The named defendants cyberstalked plaintiffs brand trademark company INSIDE LIMOS
CLOTHING TM and product lines,and beverage liquor product line ,conspired and intentionally
and knowingly formed a similar and infridging name on apparel.LIMOS And liquor ,placing
designs of kanye wests JESUS on the apparels,incorporating Kanye West as_ the
founder/owner/investor of LIMOS and LIQUOR brand apparel fraudulently derived from
plaintiffs brand trade mark in economic espionage,unfair trade practices,common law trademark
infridgement,trafficing in counterfeit goods,wire fraud,mail fraud,cyberstalking,in a pattern of
racketeering activity on plaintiffs brand trade marks.The named defendants #32,#57 in
furtherance used, co defendants computer servers #1,2,3,4,5,6,7,8,9,10 of separted searches of
plaintiffs product line,which enjoins them all in this complaint. The named defendants used the
internet and mail to collect and receive income in violation of RICO (a)Receiving income derived
from a pattern of racketeering activity (c) participation in. a RICO enterprise (d) conspiracy to
engage in a pateern of racketeering SEE.
2261(a)(b), 18USC2320, 18USC1343,18USC1341,1346 SEE RICO (c)(d)
13..Upon information and belief defendants # 53,#54 ceo's of Russian companies VOSTEC
WATCHES and defendant #52 ceo of HONG KONG based LG ENTERPRISES obtained the
trade secrets of plaintiffs brand by economic espionage and cyberstalking and fraud . The named

 

> ~ptainitifs brand’ tradermiark “INSIDE LIMOS JS COTE

 
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 13 of 24

defendants cyberstalked plaintiffs brand trademark INSIDE LIMOS CLOTHING and product line
and used their businesses as a criminal enterprise to manufacture and sell infridged/as
of/cloned/incorporating _ plaintiffs brand trademark watch product line LIMOUSINE
watches Plaintiff places a limo design in the watch dial.The named defendants used co-
defendants #1,2,3,4,5,6,7,8,9,10,13,14 computer servers and internet and mail to collect and

receive income derived from a pattern of fraudulent racketeering activity off plaintiffs brand trade
oo Mark compan K E LIMO = © f

     

 

Stalking, Stalkin Cc espionge,
counterfeit goods,wire fraud,mail fraudscheme to defraud,interferance in interstate
commerce, racketeering in violation of RICO (a) income derived from a pattern of racketeering(b)
maintaing,controling a enterprise in a pattern of racketeering activity(c)participating in a RICO
enterprise (d) conspiracy to engage in racketeering activity SEE 43a1125,18USC183,18usc
1951,2261(a)(b), 18USC2320,18USC1343,18USC1341,18USC1346 SEE RICO 1961-1962
(a)(b)(c)(d)

14. Upon information and belief and evidence defendants# 8,13,14 amazon,and ebay
intentionally and knowingly conspired to use their business as a criminal enterprise and their
computer servers as a access device to sell , manufactured counterfeit Tshirt apparel and the
watch accessories brand of Plaintiffs INSIDE LIMOS CLOTHING Tshirt line. .Defendants
conspired to manufacture and post $20 t-shirts of LIMO t-shirt apparel line in their computer
servers to depriation plaintiffs high -end $75 t-shirt apparel ,and then selling counterfeit watches
of plaintiffs watch line of defendants#52,53,54 Named defendants#8,13,14 used their computer
servers as a access device to intentionally and knowingly infiltrate and defraud plaintiffs brand
trade mark companies and product line creating searches of LIMO TSHIRT APPAREL,LIMO
WATCHES, and of plaintiffs other brand GORGEOUS JEANS INTERNATIONAL TM,CHUONG
OO CHOOSE,HERE-DEAR INTERNATIONAL TM. Named defendants intentionally and
knowingly,selling offensive,and poorly,designed counterfeit t-shirt apparel of plaintiffs.Plaintiffs t-
shirt apparel line is a high end luxury brand line that plaintiff priced sells at $75 per t
shirts. Dendants have never sold,marketed,any limo,or limousine t-shirts , or apparel on their
computer server computer until plaintiff formed in 2013. The LIMO products are counterfeit
products fraudulently derived from and obtained in unfair trade practices,common law trade
mark infridgement,economic espionage,cyberstalking. Defendant conspired to use business as a
criminal enterprise and computer servers as a access device to collect income derived from the
pattern of racketeering, in violation of RICO 1962 (a) collecting income derived from a pattern of
racketeering (b) maintaing and controling a business enterprise engaged in a pattern of
racketeering activity(c)participating in a RICO enterprise (d) conspiracy to engage in racketeering
activity., in unfair trade practices,false designation of origin ,;common law trademark infridgement
,cyberstalking,stalking,economic espionage,computer fraud,wire fraud,mail fraud,scheme to
defraud,interferance with interstate commerce, trafficing in and selling counterfeit goods.
Defendant #8 also traveled to the upstate new york area where plaintiff resides in.and.contacted
jaw makers ,in which piaintiff was forced out of apt.related to racketeering activity of plaintiffs
brand trade mark companies.Defendant # 8 conduct appears to be one or more of the named
defendants ,that has conspired to harm plaintiff , in a scheme to obtain plaintiffs brand trademark
companies in violation of extortion under the hobbs act,in which the named defendants are all in
association with one another in the racketeering activity that enjoins them .SEE.
43a1125,2261(a)(b),18USC183, 18USC1029, 18USC 1030, 18USC1343, 18USC1342,18USC1346,
18USC2320,18USC1958, 18USC1951,18USC1961, EXTORTION UNDER THE HOBBS ACT SEE
RICO 1961-1962 (a)(b)(c)(d
15.Upon.information.and.beliefevidence named defendanti03 TURTLE BEACH  cyberstalked
plaintiffs 2013 Uniqe brand.trade.mark.company HERE -DEAR INTERNATIONAL TM .and
around about 2016-2018 defendant #103 and defendant #104 as ceo of Nasdaq used NASDAQ
computers as a access device to place incorporate,and cause a false designation of origin in
unfair trade practices, participating in fraudulent racketeering activity to obtain the brand
trademarks of plaintiffs brand companies ,fraudulently,and intentionally using _ plaintiffs brand
trade mark.HERE as their own on NASDAQ TRADING symbol, incorporating plaintiffs brand
trademark.company.in.common.law.trade.mark.infridgement.economic espionage,wire fraud,mail
fraud,scheme to defraud, interference with interstate commerce,in violation of RICO (a)collecting

   
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 14 of 24

income derived from a pattern of racketeering (b)controlling a enterprise engaged in racketeering
activity (c)participating in a RICO (d) conspiracy to violate RICOSEE
43a1125,15USC1125,18USC1029, 18USC1030,18USC1341,18USC1343,18USC1346,2261A(A)(
B) 16.Upon
information and belief and evidence named defendants#66,67,68 worked in the commerce dept
and under color of law and official capacity, participated in racketeering activity to defraud

—pialAt CF aQemar mPOA pA nies-and-prod re SY- Slaiaria ‘ KAOM PON AAG intan iona

ply” trademarks of plaintiffs company? and or companies “and piaintitfs product tine —_=

 

 

GORGEOUS JEANS INTERNATIONAL TM,INSIDE LIMOS CLOTHING TM,HERE-DEAR
INTERNATIONAL TM , CHUONG OO CHOOSE, FRANKIE SALLY to co defendants #28, #33
and others,in which discovery will reveal.. Defendants while employed at the U.S. Depatment of
commerce targeted, cyberstalked ,and solicited out plaintiffs brand company /and or companies
trademarks and product lines name. Defendants# 66,67,69 without plaintiffs knowledge or
disregard for plaintiffs trademarks formed by plaintiff fraudulently and intentionally gave to co-
defendant#28, #33 trademarks consistant of a bribery.CO- defendants obtained the trademarks of
plaintiffs brand trademark companies knowing them to be of plaintiffs fraudulently in violation of
fraud under 1064 (43) (a)1125 Plaintiff has kept nationwide ads online and a internet check would
have revealed trade marks belonged to plaintiff. Defendants #66,67,68 used their
computers, internet,and emails as a access device, to collect and receive income derived from a
pattern of racketeering activity,in unfair trade practices,common law trademark infridgement,false
designation of origin,cyberstalking,stalking,computer fraud,mail fraud ,wire fraud,scheme to
defraud, interference with interstate commerce,economic espionage ,racketeering in violation of

RICO.SEE 43a1125,1064,15USC1125, (43) (a}112518USC
1029, 18USC 1030, 18USC 1343, 18USC1341,18USC 1346, 18USC183,18USC201,18USC1951.SE
E RICO 1961-1962 (a)(b)(c)(d)

17. Upon information and belief and evidence in as early as 2002 named defendant # 80 of
networksolutions domain registras cyber stalked plaintiffs brand trade mark companies and
intentionally used their computers as a access device to cybersquatt domains similar/as of
incorporating plaintiffs brand trade mark companies GORGEOUS JEANS INTERNATIONAL
TM,INSIDE LIMOS CLOTHING TM, CHUONG OO CHOOSE INTERNATIONAL TM ,FRANKIES
SALLY INTERNATIONAL TM in violation of the Anticybersquatting Act. .Defendant #80 and #81
ceo of Chase Bank in 2017 used their computer servers to block plaintiff from paying fees on the
domain names www.insidelimos.com,and www.frankiesally.com _ plaintiff registered of brand
trademark company product line and aka name.Defendant #81 as ceo of chase, continued
retaliation acts against plaintiff in ceasing plaintiff from making overdraft charges on checking
account. Defendant # 80 registered the domain names to themselves, sold them.in unfair trade
practices,common law trademark infridgement ,false designation of origin, cybersquatting, wire
fraud ,computer fraud ,mail fraud, interference with interstate commerce,trafficing in counterfeit
goods,economic espionage, racketeering in violation of RICO (a) collecting income derived from
racketeering (b) controling a enterprise in a pattern of racketeering activity (c)participating in

 

RICO (d)conspiracy to.engage in RICO SEE. 15
USC1125,43a1125,18USC1029, 18USC 1030,18USC183,18USC1341,18USC1343,18USC1513,1
8USC1346,2261 (a)(b),2320.SEE RICO 1961-1962 (a)(b)(c)(d)

18. Upon

information and belief and evidence defendant #49 Jared Rowe ceo of yellow book cyber stalked
plaintiff and plaintiffs company GORGEOUS JEANS INTERNATIONAL TM and _ participated in
retaliation acts against plaintiff and plaintiffs brand trade mark company GORGEOUS JEANS
INTERNATIONAL TM in a scheme to defraud plaintiffs brand trademark company.The named
defendants used their business as a criminal enterprise to post fraudulent defamation posts
of plaintiff and plaintiffs company GORGEOUS JEANS INTERNATIONAL TM_ on co defendants
#1,2,3,4,5,5,7,8,9,10, computer servers of plaintiff being muslim and sold muslim products in the
online searchs of plaintiffs online company knowingly to be false. Defendants used the internet to
intimidate consumers into not going on plaintiffs online website in unfair trade practices, false
designation of origin,cyberstalking,wire fraud,retaliation,in violation of RICO (c) participation in
racketeering activity (d) conspiracy to violate RICO SEE 43a1125,2261

 

  
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 15 of 24

(1)(b), 1343, 18USC1346,18USC1513

19.Upon information and belief and evidence named New York
defendanis#16,18,19,20,21,23,24,36,40,

of.pinterest, heygorgeous, thegorgeous.magazine, gorgeouscounture, gorgeous
antiqes,cyberstalked stalked,cyber squatted,infridged on plaintiffs New York company brand
trademark GORGEOUS JEANS INTERNATIONAL TM. Defendants from new york city #40

eT AS: 10 BUDS AEN Rew“ OFK Gg OCared ine : eOnO- tne. ~OFNe! porn -plaint
ee |

 

 

 

line. defendants #16, 18 20,21 23, 24, 36 40,created and manufactured as of brand names and
/and or/product lines of plaintiffs i in unfair trade practices,common law trademark infridgement,and
used the internet ,computer servers of defendants #1,2,3,4,5,6,7,8,9,10 to mail , and receive
profits of counterfeit goods of plaintiffs brand trademark company /and or companies and product
lines ina racketeering scheme to defraud plaintiffs brand trade mark company/and or companies
and product line in unfair trade practices, false designation of origin, common law trademark
infridging,wire fraud ,mail fraudjscheme to  defraud,interference with _ interstate
commerce,trafficing in counterfeit goods in violation of RICO (a) collecting income derived in a
pattern of racketeering (b)mainting or controling a enterprise engaged in racketeering (c)
participation in a RICO enterprise (d) conspiracy to violate RICO. SEE 43a1125,18USC
1343, 18USC1341,18USC 1346, 18USC1951,2320,2261 (2)(A)(B)
20. upon information and belief and evidence defendant # 69 michael bloomberge appears to be
one of the perpatrator behind the stalking like incidents to residents in as early as 2005 and
continuing in some unusual hate crime act , related to plaintiff forming the title of company brand
name GORGEOUS JEANS INTERNATIONAL TM.Defendant #69 has made contact with both
mayors of the towns that plaintiff relocated to in Newark NJ,and again in Albany NY in 2015,
plaintiff has been immediatly after harrassed by local police, soon after defendant made contact
with both mayors appearing as_ retaliation in exchange for bribery . Defendant #69 has given
donations,cash,gifts to the areas,etc,.Plaintiff has had to relocate in response to incidents.
Plaintiff has probable cause to believe defendant #69 is the perpatrator of incidents by person
judge lawrence bushing in which person interupted and presided over a court case of
plaintiffs,immediately after becoming a judge and sworn in by defendant #69 and tried to
maliciously prosecute plaintiff and abuse the process of the courts on false assault charges ,that
where dissmissed. Defendant#69 and co-defendants- 1,2,3,4,5,6,7,8,9,10,70, are in
association,discovery from #69 will reveal.Defendant and co-defendants #3.8, stalked plaintiff to
residence in albany ny and conspired to cause harm to plaintiff by bribing public officials
defendants # 70,71,72,73,74 to cause harm to plaintiff, disrupt and obtain the brands of plaintiffs
company /and or companies product lines.in in violation of the hobbs act ,in violation of federal
stalking laws and in violation of the hate crimes act,in violation of RICO.(a) Receiving income
derived from a pattern of racketeering(c) conduct and participate in a enterprise in a RICO
enterprise (d). Conspiring to engage in a RICO enterprise SEE RICO 1962 (a)(c)(D),2261 A(1)
(a)(b)(2)(a)(b),18 USC1958,18USC1513,18USC HATE CRIMES ACT,
21.upon information and belief and evidence ,Albany New York police participated in acts to
harm plaintiff in violation of extortion under the Hobbs Act,related to defendants trying to obtain
plaintiffs brand companies. The defendants #71,72,73,74 ex albany new york police chief's
acting under color of law,in individual capacity, conspired with other unknown defendants to get
plaintiff out of apt out of new york so that co defendants from California and austraila could set
up companies in New York and sell the product lines of plaintiffs brand trademark companies in
New York in violation extortion under the Hobbs Act. Defendants conspired under the color of
law ,and in their individual and official capacities , intentionally knowingly interfered with plaintiffs
equal right to police protection, luring ,coiercing, armed drug dealers carrying guns to loiter
and sell narcotics around plaintiffs apt. in violation of New York penal code loitering laws
240.10,240.20 240.26 240.45,240.46. Defendants allowed the drug dealers to loiter and sell
narcotics on a daily base 2015-2018. . Plaintiff was made homeless by the activity. Plaintiff was
also unlawfully tracked and monitered and stalked to parks multiply times when going to
workout by the albany new york police ,who where using plaintiffs phone to surveillance plaintiff
and appear and intimidate causing plaintiff concern for safety.. Defendants conduct are
consisted of bribery ,public corruption,and participation in the racketeering activity to obtain the

 
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 16 of 24

brand trademark company and /or companies and product lines of plaintiff in violation of extortion
under the hobbs_ act,depriviation of rights,obstruction of local and_ state laws
enforcement, bribery, murder. for.hire,and in violation of 18USC242, RICO 1962
(c)(d)18USC201,18USC1513,18USC1958 18USC1951,2261A(2) (A})(B)
22. Upon information and belief ceo of tech company tech valley defendant #75 , and defendant
# 70 acting under color of law participated in retaliation acts, and acts to disrupt plaintiff i in filing a

amniain Cy
TPL RAT e inet te

 
  
 

9-obtain-plaint EEO. CTE) Go
oe ae ROS =. ; =

 

 

<= aaa Company fang OF Companies and prodil t
and disabled internet services to plaintiff in 2015-2018,and disconnecting plaintiff from the
internet services in 2018.Named defendants conspired to deprive plaintiff of free use of the
internet that was free to others and to plaintiff,until defendants used the compters and computer
servers to retaliate against plaintiff,disconnecting internet service to plaintiffs residence to force
plaintiff to move in depriation of plaintiffs rights,and in retaliaion,in violation to RICO (c)(d) SEE
18USC1513,18USC201,18USC1961, 18USC242.18USC241
23. upon information and belief defendant Tom Keppler previous landlord of plaintiffs
participated in retaliation acts against plaintiff, to disrupt plaintiff in filing a civil complaint ,and
intentionally coiercing tenants and local drug dealers to give plaintiff a hard time , telling them he
wants her out, in which they would mumble around plaintiff , TOM wants her out . Plaintiff rented
apt ,found on craigslist in 2013 for $375 and paid $400 to landlord owner per month,to tom
keppler,who had no bases to evict tenant except out of retaliation for co-defendants. Defendant
refused to turn plaintiffs gas heater on, or do repairs in apt in which plaintiff had to contact city
housing code enforcement . Defendant filed a non payment eviction, the following month and
refused to accept rent payments. Defendant participated in retaliation acts against plaintiff for
the co- defendants albany new york police , and albany new york mayor,in intentional acts to
make plaintiff homeless,which they did make plaintiff homeless in violation of new york state
Retaliation eviction laws ,and participating in racketeering activity, in violation of RICO (c)
participation in racketeering activity (d) conspiracy to participate or engage in racketeering
activity. SEE 18USC1513,18USC201,18USC1961,SEE RICO (c)(d)

Se — Agate ! ally aIsrupted: Se
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 17 of 24

bo ceeceeteaeeaeeteseseetaesstseaseseeenes COUNT |
bec eeeaeeeeeeteeeeeees Income Derived from a pattern of Racketeering Activity.
or through the collection of a unlawful dept:

ete eteteeeees sitteeseeee 18 U.S.C. 1961 (5), 1962 (a)

 

1. The allegations of paragraph1 through 23 are incorporated herein by
reference.

2.The COUNT | is against all defendants named ,except and specifically
excluding the named defendants of 1962(b) (c),(d)

3. At various times and places all defendants received income from a pattern of
racketeering activity ,that include common law trademark infridgement
,Stalking,cyberstalking, cybersquatting,fraud, and/or through a collection of an
unlawful dept,directly or indirectly

4. During the past 10 years, all defendants did cooperate jointly and severally in
the commission of two(2) or more of the predicate acts itemized at 18 U.S.C.
1961 (1) in violation of 18 U.S.C.1962 (a)

5.All defendants did commit two (2) or more of the offenses itemized above ina
manner which they calculated and premeditated intentionally to threaten
continuity,a continuing threat of their respective racketeering activities,in violation
of the RICO law 18 U.S.C.1962 (a)

6.As a direct and proximate result of the count | defendant racketeering activities
and violations of 18 U.S.C 1962(a) plaintiff have been injured in their
business +property. bees

WHEREFORE plaintiff request that this court enter judgement against the
count | defendant as follows (.SEE RELIEF REQUESTED ) ;
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 18 of 24

COUNT ii

Acquisition and Maintenance of an interest in and Control
an Enterprise Engaged in a Pattern of Racketeering Activity
18 U.S.C.1961(5) 1962 (b)
. . 1 The allegation of paragraphs 1----through- 23 are Incorporated here i in Vby _
Rane aa Snare moo a PL PB eoonenanee oem
2. This count is against all defendants except and excluding COUNT 1962(6)(d)
defendants
3 At various times and places all named defendants ,(excluding named
defendants of count III,IV,) enumerated in plaintiffs , did acquire and /or
maintain ,directly or indirectly an interest in or control of a RICO enterprise of
individuals who were associated in fact and who did engage in ,and whose
activities did affect,interstate and foreign commerce,all in violation of 18
U.S.C.1961,1962(b)
4.The count II defendants have directly and indirectly acquired + maintained
interests in and control of the enterprise through a pattern of racketeering activity
5. The racketeering activity listed above constitutes a pattern of racketeering
activity pursuant to 18 U.S.C. 1961(5)
6. During the ten years,all defendants did cooperate jointly and severally in the
commission of two or more of the predicate acts itemized at 18 U.S.C. 1961 (1)
in violation of 18 U.S.C. 1962(b)
7..All defendants did commit two (2) or more of the offenses itemized above ina
manner which they calculated and premeditated intentionally to threaten
continuity,a continuing threat of their respective racketeering activities,in violation
of the RICO law18 U.S.C.1962(b)
8.As a direct and proximate result of the COUNT II defendants racketeering
activities and violations of 18 U.S.C. 1962 (b) plaintiff have been injured in their
business .
9. WHEREFORE -Plaintiff request that this court enter judgement against the
COUNT II defendants as follows (SEE RELIEF REQUESTED )
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 19 of 24

.COUNT.IHI

. Conduct and participation ina RICO Enterprise through a Pattern of
Racketeering. Activity:
18 U.S.C. 1961(5) 1962 (c)

 

 

 

2 This COUNT thi is 5 against all defendants

4 Named defendants is a enterprise engaged in and whose activities affect
interstate and foreign commerce. The count Ill defendants are employed by or
associated with the enterprise.

5.The_COUNT Ill defendants agreed to and did and conduct and participate in
the conduct of the enterprises affairs through a pattern of racketeering activity
and for the unlawful purpose

6. At various times and places enumerated in plaintiffs documentary material,all
defendants did associate with a RICO enterprise of individuals who were
associated in fact and who engaged in ,and whose activities did affect ,interstate
and foreign commerce. All defendants did conduct and /or participate either
directly or indirectly,in the conduct of the affairs of said RICO enterprise through
a pattern of racketeering activity in violation of 18
U.S.C. 1961 (5),1962 (c)

7..During the ten years,all defendants did cooperate jointly and severally in the
..commission of two or more of the predicate acts itemized at 18U.S.C.
1961(1) in violation of 18 U.S.C. 1962 (c)

8.All defendants did commit two (2) or more of the offenses itemized above in a
manner which they calculated and premeditated intentionally to threaten a

continuity , a continuing... ......... threat of their respective racketeering
activities ,in violation of the RICO law 18 U.S.C.
1962 (c)

9 The count III defendants have directly and indirectly conducted and
participated in the conduct of the enterprises affairs through the pattern of
racketeering and activity described above in violation of 18 U.S.C. 1962 (c)
10.. As a direct and proximate result of the count Ill defendants racketeering
activities and violations of 18 U.S.C. 1962 (c) plaintiff have been injured in their
business.

WHEREFORE -Plaintiff request that this court enter
judgement against the count III defendants as follows ( SEE X---------- )

fe | Q i
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 20 of 24

COUNT iV
Conspiracy to Engage ina
bee beeen dee teveeeeeeteeeeneeeeaeees pattern of Racketeering Activity :
bee decceeeeeeeeetteeesenesnstsseeees 18 U.S.C. 1961 (5) 1962 (d)
1.The allegations of paragraph .

crOTLONCIeTerenice

   

 

 

; 2.This _
COUNT IV is against all named defendants
3. At various times and places partially enumerated in plaintiffs documentary
material all defendants conspired to receive income derived,directly or indirectly
from a pattern of racketeering activity ,or through collection of an unlawful debt in
which such persons has participated which is engaged in or the activities affect
interstate or foreign commerce in violation of 18 USC 1962 (a) (d)

4..At various times and places partially enumerated in Plaintiffs documentary
material, all defendants did conspire to acquire and maintain an interest in a
RICO enterprise engaged in a pattern of racketeering,in violation of 18
U.S.C.1962 (b)(d) 5 At various times and
places partially enumerated in plaintiffs documentary material all defendants

did also conspire to conduct and participate in said RICO enterprise through a
pattern of racketeering activity in violation of 1962 (c) (d)

6.During the ten years,all defendants did cooperte jointly and severally in the
commission of two (2) or more of the predicate acts itemized at 18 U.S.C. 1961
(1) in violation of 1962 (d)

7. All defendants did commit two (2) or more of the offenses itemized above ina
manner which they calculated and premeditated intententionally to threaten a
continuity ,a continuing threat of their respective racketeering activities, in
violation of the RICO law 1962 (d)

8. As a direct and proximate result of the count IV defendants conspiracy,the
overt acts taken in furtherance of that conspiracy ,and violation of 18 U.S.C. 1962
(d) plaintiff have been injured in their business and property in that

PLAINTIFF DEMAND TRIAL BY JURY

oe “pf
Shirt Ap dobin ve ty

 

i
i
   

  

Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 21 of 24

COUNT V COMMON

LAW TRADEMARK INFRIDGEMENT ,UNFAIR TRADE PRACTICES,FALSE DESIGNATION
OF ORIGIN UNDER 43a1125 /15USC1125
1.The named defendants # 1-69, #77- #108 did knowingly and intentionally cyberstalk /stalked
/and or cyberquatted plaintiffs brand trademark company /and or companies and
created/manufactured/and.sold.online/nationwide.as.of.similar/incorporating.plaintiffs.brand ego

product lines. 2.The named defendants did

intentionally cause a false designation of one or more of plaintiffs name brand trademark

companies and product lines using similar /as offincorporating brand trademark names and

products of plaintiffs brand trademarks and product lines

3.The named defendants intentionally and knowingly created /manufacured/advertised one or

more of plaintiffs brand trademark companies and /or product lines online in unfair competion, to

cause a mass false designation.

 

 

.CYBERSTALKING 2261 (2)(B)

1.The named defendants #1-69 77-108 used their computers/computer servers as a access
devive and internet to harrass, intimidate, intentionally disrupt /deprive online profits to plaintiff
and plaintiffs brand trade mark companies. The named defendants have 0 to do with plaintiff and
will not leave plaintiff alone, or plaintiffs named brand trademark companies, going from brand to
brand of plaintiffs causing monetary loss in damages and profits as other brands,and corrective
advertising damages. The named defendants #1-69,#77-through #108 targeted plaintiff ,orands
,using their computer servers as a access device,to create plaintiffs product line and place
cybersquatted domains,and infridged counterfeit goods of plaintiffs online to furthe disrupt
plaintiffs brand companies from making a profit as other brand companies.

2. Conduct of one or more of the named defendants, including defendants #3,8,69
targeted,stalked plaintiff to plaintiffs albany new york residence and conspired with defendants
#70,71,72,73,74, to get plaintiff harmed,out of apt ,(in which plaintiff was forced out of apt) out of
new york, out of retaliation ,and in furtherance of a racketeering scheme to extort plaintiffs
brand trade mark company and /or companies and product line conduct , in violation of extortion
under the hobbs act 18USC 1951.

beet eect ee tee eee nt taeeeeesetasaaeseeeeeeesenteueas COUNT.VII

bette ttetteeeeeeneneees FRAUD UNDER 1064 43a1125. 1.Named
defendants #28#66,#67,#68 participated in racketeering activity to extort plaintiffs brand
trademark company/and or companies and product lines. Plaintiffs trademarks where obtained by
multiple acts of fraud,and fraudulently,through cybersstalking,stalking,cybersquatting on plaintiffs
brand trademark company and /or companies and knowingly and intentionally

defendants, fraudulently registering the trademarks of plaintiffs with co-defendants,with out
plaintiffs authority or knowledge.

sees vaceaaeasaneaecnaneueeaaaeueaseseesasaeneseaaeneeeesacauedetsanenenesanasenssaseessnaenssseaaanensseaeens COUNT.VIII

seeseneenes ANTICYBERSQUATTING UNDER THE 1996 ACT 43A1125 ,15USC125

1.The named defendants #20-24 #27 #28 #36,#39,#40,#65,#77 through-#96 intentionally and
knowingly cybersquatted on plaintiffs brand trademark company /and or companies and product
line registering the domains of as of/ similar/incorporating/and infridging on the brand trade marks
and product line of plaintiffs

beeen b eben eee ene e deen ee ee LEE eee De GEE Ee Dedede cade EEE c Ce EE ES Seda eteeteaaeecaaaeeesesiuseeeenaaes COUNT. VIIII

Lene eee e ene A EEE ENDL E EE EEE ELE DE DEEEGES Cgc tgtateeeeetaaaaes DEPRIATION OF RIGHTS UNDER 241,242
1.The named defendants # 70 through #74 under color of law and in individual capacity

 
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 22 of 24

conspired to violate plaintiffs civil right to equal protection allowing drug dealers to loiter in front
of plaintiffs residence, in a racketeering scheme to get plainfiff harmed /and or killed by the drug
dealers who appeared armed at plaintiffs residence daily. Plaintiffs ignored and refused to
respond to the activity,and told the drug dealers that plainfiff,called. The named defendants under
official and individual capacity coecered other police officers to make plaintiff move,in which the
officers re} eated| told_plaintiff to. move,and coeicered_plaintiffs landlord to.evict.in.which he —_ sei

 

 

 

temporary/permanent housing assistance by new york state employees... The plaintiff found
studio apt on online on craigslist in 2013 that defendants had 0 to do with,and acting under color
of law and individual capacities conspired to force plaintiff out in, participating in racketeering
activity related to extorting the brand trademarks of plaintiff.

2.The named defendants #1-108 intentionally deprived plaintiff , of equal treatment under the
law/and or conspired to deprive plaintiff and plaintiffs brand trademark companies out of making
online profit as other brand name companies in a scheme to defraud plaintiff ....

HEREFORE PLAINTIFF DEMANDS JUDGEMENT AGAINST ALL NAMED DEFENDANTS
FOR INJUNCTIVE RELIEF AND DAMAGES TOTALING- $34.960 BILLION DOLLARS (SEE
RELIEF REQUESTED )

. SUMMARY.OF.DAMAGES “

LOSS PROFITS . 1.NAMED 3 BRANDS GORGEOUS
JEANS INTERNATIONAL TM,INSIDE LIMOS CLOTHING, TM,CHUONG OO CHOOSE @ $60
MILLION DOLLARS A YEAR SINCE 2015 , TOTALING $2.440 BILLION DOLLARS IN LOSS
PROFITS 2. CORRECTIVE ADVERTISING AT @1 MILLION DOLLARS
A DAY AT 365 DAYS SINCE 2015-2019 TOTALING $1.460 BILLION DOLLARS AND
CONTINUED CORRECTIVE ADVERTISING FOR TWENTY YEARS TOTALING@ $30.660
BILLION DOLLARS PER 3 BRAND COMPANIES

3. PERMANENT RELOCATION COSTS AND SECURITY @ $100MILLION DOLLARS
4.PRO SE COURT COSTS AND SECURITY @ $100 MILLION DOLLARS

5.UNPAID ROYALTIES ESTIMATED @ $200 MILLION DOLLARS

Cee eee DEEL EEL EE EEE DDE eS PE EE EE ESE rte e ne dne ented te cieeniesennieereneenneetennenoas TOTALING $
34.960 BILLION DOLLARS IN DAMAGES .. SUMMARY OF DAMAGES PER
PLAINTIFF 1.DAMAGES CALCULATED @ 108 DEFENDANTS

DIVDED BY $34.960 BILLION DOLLARS
2.DAMAGES PER PLAINTIFF various among defendants ,to be calculated.

 
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 23 of 24

1. Damages for $34.960 BILLION DOLLARES IN DAMAGES .SEE SUMMARY OF DAMMAGES
.DAMAGES CALCULATED PER DEFENDANT DIVIDED BY $34.960 BILLION DOLLARS X3

 

 

 

 

2.Cease and pecease. selling ,soliciting ,or placing other businesses advertisement ad space in

 

>On AYA a Yor ere en

~~ Rel-COMDUTErPSerylers-or far-Seryariithe-onine-Searer-orar “Olamtt
,or companies product lines: ‘GORGEOUS JEANS INTERNATIONAL TM, INSIDE LIMOS

CLOTHING TM,HERE -DEAR INTERNATIONAL TM,FRANKIE SALLY INTERNATIONAL

TM,CHUONG OO CHOOSE..

3. Remove the thousands to millions of others company ads, others .com businesses, or other

content posted,not associated with any of plaintiffs named companies or companies product lines

out of your computer servers in the online search for plaintiffs companies.

4. Remove the created search pages of plaintiffs named companies product lines out of your

computer servers ,in search of plaintiffs product lines permantly. (Plaintiffs product lines can only

be found on plaintiffs website or designated stores ) ( Plaintiff is marketing — advertising -

promoting to get store accounts for large orders )

5.Cease and Decease manufacturing ,selling, imitating ,as of/similar/cloned/infridged products,

product lines in interstate or foreign commerce of / as of /cloned /similar of /incorporating any of

plaintiffs named companies or companies product lines.

6.Cease and Decease promoting, advertising, marketing any similar ,cloned ,infridging,as of

incorporating product as of plaintiffs company or companies or companies product lines

7. Cease and Decease targeting, interfering, disrupting, with any online sells, collecting any

income off plaintiffs company or companies _,interfering with online traffic ,online profits ,store

sales ,interstate or foreign commerce of as of /similar /cloned /infridged /incorporating / of

plaintiffs named companies or product lines.

8.Cease and Decease intentionally contacting ,interfering with any of plaintiffs product line

manufacturers, or suppliers.

9. Cease and Decease intentionally monitering plaintiffs computer ,online searches ,to gain and

use or — sale any information of trade secret designs ,trade secret creation of brand company

names ,or other business related in commerce, or commerce for profit

10. Cease and Decease registering the domain names as of /similar / cloned /infridging

/incorporating plaintiffs companies or or plaintiffs product lines. 11. Cancel the

registered multiply domain names registered as of /similar /cloned /incorporating / of plaintiffs

companies or companies product lines. 12. Cancelation of the multiple

registered trademarks registered at the U.S.A. Commerce Department defendants knowingly

and willfully knew of plaintiffs company brand trademarks formed earlier by plaintiff.

13.Cease and Decease taking public ,offering stock ,of any of as of /similar /cloned /incorporating

any of plaintiffs companies or companies product lines. 14. Cease

and Decease interfering with ,disrupting plaintiff taking company or companies public.

15.Cease and Decease buying any stock or investing in any of plaintiffs companies.

16.Cease and Decease contacting any of plaintiffs associates ,family , or friends,neighbors.

17.Cease and Decease moving to Albany New York ,relocating anywhere upstate past Albany

NY, were plaintiff resides and business resides, or other temporary places plaintiff

resides, frequent,is going to be. (Does not apply to defendants already living in Albany NY,area

before 2013,and from upstate NY or past Albany NY or in Albany )

18.Cease and Decease , monitering ,interfering with intercepting ,disrupting, any of plaintiffs mail

or email.

19.Cease and Decease interfering with plaintiffs internet connections ,business internet

traffic, website online traffic,interrupting internet service.
Case 1:18-cv-12233-LLS Document 12 Filed 07/18/19 Page 24 of 24

20 Cease and Decease and remove posted yellow pages posted that plaintiffs online company
sells muslim clothing, in which plaintiff does not,is not muslim or have any connection.

21.A permanet Stalking Injunction against all the named defendants.
22. Acourt appointed account for plaintiff to receive funds obtained from the defendants in
transferring to plaintiffs bank account 23.A

 

and release payments to plaintiffs designated bank account.

24.For PRO SE fee ‘s and cost ,attorney’s fee’s and cost by each named defendant

25.For costs of suit herin incurred ,that include travel expenses to and from court. by each
named defendant.

26. For named defendants to pay unpaid royalaties of $ 15 million dollars each in their
unauthorized licensing and usage of plaintiffs intellectual property.

27.Cancellation of the cybersquatted domains and $ 100,000 of the each domain names.SEE
DECLARATION DOMAINS LIST ,SEE 43 (a) 1125 (d) ,45USC1125 PLUS -PRO SE fee’s and
cost in filing complaint in the amount of $ 433,000 dollars by each domain registra defendant
paid to court appointed ......
